﻿
Allow me at the outset, Sir, to congratulate you on your election to the presidency of the General Assembly. As a member of the Non-Aligned Movement and as a non-aligned member of tile Security Council Argentina has consistently played a significant and constructive role in the international arena. I therefore sincerely hope that during the present deliberations your leadership will render effective and decisive contributions to international peace and security.
During the past year the world has witnessed some new developments which have shown a prospect for a new movement in the international arena. Preceding speakers have all expressed their satisfaction at seeing the course of international relations directed towards mutual understanding and finding peaceful solutions to regional and international conflicts and crises. This fresh atmosphere is imbued with new hopes for the future as well as new and more serious expectations among all nations. As a forum for the international community, virtually embracing all the countries in the world, the United Nations has now become the focus of attention. As such, it is now facing a momentous and valuable litmus test. Given the fresh hopes, however, it is too early now to pass a final judgement on the role of this massive and complex Organization. We are fully aware that political expediency has been and will continue to be a determining and often negative and destructive factor in the activities of the United Nations. Admittedly, these unfortunate considerations cannot be expected to disappear easily from the United Nations.
Should internationally recognized norms and principles guide our efforts, the ill effects of political expediency would of themselves subside, facilitating the promotion of understanding and the search for just solutions to complex international problems. Following this very guideline, the Secretary-General has admirably succeeded in providing the global community with a new perspective for substantial achievements by the United Nations. In dealing with complex international crises, such as the questions of Afghanistan, Namibia, Kampuchea, Cyprus and the war imposed by Iraq on the Islamic Republic of Iran, the constructive endeavours of the Secretary-General and his representatives are evident, endeavours inspired by realism, impartiality and integrity. These sincere efforts have deservedly met with global appreciation for the Secretary-General.
Given the extensive domain of the Organization's activities and the expectations aroused by its recent achievements in dealing with various international problems, the present session of the General Assembly is Inevitably faced with some momentous tasks. Here, we cannot, and should not, fall back upon past practice and simply remain content with the mere adoption of a few resolutions. A slow, conservative pace at the United Nations will no longer be acceptable to the international community. 
The means and capabilities required for the shared responsibility o£ conducting international affairs with a view to the enhancement of peace and security are all available to us. Today, it has been demonstrated in practice that the era of a bipolar world, the era of dominance by super—Powers over the destinies of the world and the oppressed nations is very much a closed chapter. A quite new era has been ushered in, an era in which peaceful coexistence and mutual respect for the rights of nations must inevitably replace the old policies of domination. The struggle of oppressed nations and the efforts exercised by non-aligned and neutral countries have significantly contributed to the inculcation of this new trend and attitude.	.
What is needed at present to guarantee the success of this new trend is to treat the root causes of regional crises which have distressingly turned into protracted, chronic diseases in many parts of the world, so as to preclude the resurgence of crisis and acts of aggression, or at least render them too costly for the potential perpetrators. This goal may be achieved only through the establishment of justice and the restoration of the principles stipulated in the United Nations Charter in dealing with international problems.
Undoubtedly one of the most sensitive crises which has put to the test the United Nations capability in dealing with international problems is the war imposed by Iraq against the Islamic Republic of Iran. The blatant aggression by Iraq on 22 September 1980 against the sovereignty and territorial integrity of the newly established government of the Islamic Republic of Iran - in the course of which even the most basic standards of human, decency and universally recognised norms of international law have been violated by Iraq# sparing no one from atrocities ranging from massive bombardment of residential quarters, massacring- innocent women and children to the deployment of chemical weapons against Iraqi civilians - provides international public opinion with a roost obvious case of aggression and war crimes.
Unfortunately  the indifferent and unprincipled approach displayed during these eight years by international bodies vis-à-vis abhorrent acts of aggression and violations of recognized rules and norms of international law have set a dangerous precedent in political expediency  shaping responses to acts threatening international peace and security.
Notwithstanding this approach  the Islamic Republic of Iran, ever since the inception of the imposed war, has sincerely continued its co-operation with the Secretary-General in pursuing a political solution to the conflict. This was recently made quite evident in the implementation of Security Council resolution 598 (1987), a resolution in whose adoption we had no role and which was even used as a lever of pressure by certain quarters against the Islamic Republic of Iran. Official acceptance of Security Council resolution 598 (1987) by the highest authorities of the Islamic Republic of Iran virtually removed the last Iraqi pretexts aimed at obstructing the implementation of the Security Council resolution, thus providing a litmus test for the political will and capability of the international community  and particularly the Security Council, in contributing to the realization of a just  comprehensive and honourable peace.
As also confirmed by the high office of our honourable leader the Islamic Republic of Iran has on many occasions declared its solid intention of securing a lasting and honourable peace in the region and has in practice proven its sincere commitment in this respect by displaying flexibility good will and co-operation with the Secretary-General and his representatives. Members are certainly aware that during the interval spanning the acceptance of the resolution by the Islamic Republic of Iran and the official establishment of the cease-fire, the Iraqi regime, despite its past deceitful propaganda paying lip-service to peace, embarked upon a series of attacks against our industrial and economic centres, repeatedly committed acts of aggression deeply penetrating our territories and, in contravention of the letter and spirit of Security Council resolution 598 (1987) and the Secretary-General's implementation plan, resorted to raising certain illogical and unacceptable pre-conditions which undoubtedly had a restraining impact on the Secretary-General's activities.
During the 10 rounds of official discussions with the Secretary-General in New York during July and August 1988, the delegation of the Islamic Republic of Iran, explicitly delineating its position and proving its good will, showed a clear perspective for securing a comprehensive and lasting peace, while the other party opted for seeking excuses and negativism in its politics. 
The precondition for direct talks before the cease-fire so seriously raised by Iraq in the first round of talks was in fact nothing but a ploy to continue the war and prevent implementation of the very resolution which Iraq had verbally accepted a year before. During the two weeks of talks in New York, the Iraqi delegation even refused to hold any substantive meeting with the Secretary-General, who plays the primary role in the implementation of resolution 598 (1987). However, since these Iraqi excuses received widespread international criticism and owing to the International pressure created against Iraq, the latter was finally compelled to give up this precondition.
The declaration of 20 August 1988 as the day for the cease-fire was in fact the result of the Iranian delegation's good will and the efforts exerted by the Secretary-General and his aides. As a result of Iraqi-instigated obstacles as well as the absence of a decisive approach by the international community, however, finalization of the timetable for implementing all the provisions of the resolution was postponed to take place in the course of talks in Geneva.
Reaffirming its good will by accepting direct talks, the Islamic Republic of Iran, in a letter dated 7 August 1988 addressed to the Secretary-General, stated·. "It is our understanding that, in the agenda for direct talks, the procedure and items will be set in accordance with the provisions of your implementation plan. In this context, substantive negotiations between Iran and Iraq can only be entered into for the implementation of paragraph 4 of the resolution. The implementation of other paragraphs of the resolution will be carried out as planned by the Secretary-General." (S/20094, p. 1)
This position of the Islamic Republic of Iran fully corresponds with both section 1 in the Secretary-General's implementation plan dated 15 October 1987 and his public official positions taken in the course of discussions held in New York in July and August 1988. This position therefore constitutes the basis for any further endeavours in this regard. In his letter of 8 August 1988, addressed to the Foreign Ministers of Iran and Iraq, the Secretary-General stated that:
"In pursuance of the official contact I had with Iraq and the Islamic Republic of Iran, I should like to inform you that both Governments have agreed to direct talks between their Foreign Ministers which shall be held under my auspices, immediately after the establishment of the cease-fire, in order to reach a common understanding of the other provisions of Security Council resolution 598 (1987) and the procedures and timings for their implementation."
It was on the basis of this understanding that we entered into direct talks at Geneva, expecting to agree on the time-table for the implementation of the other provisions of the resolution, beginning with the immediate withdrawal of force to the internationally recognized borders.
It is not my intention to reveal here the details of the direct talks held at Geneva. It is, however, necessary to express the views of my Government as related to the general aspects of these talks. At Geneva the Iraqi delegation unfortunately resumed its old negative methods from the very first session of the talks, as in New York. By raising certain issues outside the agenda, such as preconditions for the implementation of the remaining provisions of the resolution, it diverted the talks from the course set for them by the Secretary-General, dragging them into irrelevant discussions with no substantive results bearing on the implementation of the resolution.
For example, the fallacy involved in raising the argument of enjoying equally the fruits of cease-fire, geographical comparisons of Iran and Iraq and the consequences of the geographical differences between the two countries, was in fact a direct invitation to engage in lengthy economic, political, military and social comparisons, opening the Pandora Box of never-ending obvious inequalities between the two countries. Employing such false logic to achieve rights outside the norms of international law for Iraq in the Persian Gulf and Arvand Rood and extending the same logic to all paragraphs of the resolution has been a dangerous and destructive ploy, which if combined would inevitably direct the process of talks towards virtual futility and indefinite stalemate.
In the first round of direct talks in Geneva, the delegation of the Islamic Republic of Iran expressed its resolute conviction of the need to finalize the time and procedures for the implementation of the other provisions of the resolution, most significant among which are the immediate withdrawal of the forces to internationally recognized borders and the formation of an impartial body for the identification of the aggressor. It further emphasized that raising irrelevant issues would stall the process of the talks on secondary matters.
However, the Islamic Republic of Iran, continuing its co-operation with the Secretary-General in his discharge of the most crucial role assigned to him by the resolution and attempting to improve the atmosphere of talks, continued its co-operation with the personal representative of the Secretary-General, Mr. Eliasson, and his colleagues so as to achieve an acceptable principled formula concerning shipping in the Persian Gulf and the Strait of Hormuz. In this context a very positive attitude was displayed, without any attempt to divert the talks from their true objective, and the Iranian delegation considered and evaluated the suggestions made by the Secretary-General and presented its own constructive comments without the least ambiguity.
Regrettably, during the course of direct talks it was once again demonstrated that Iraq, rather than following the discussions within the established framework so as to reach an understanding, was attempting to seize the opportunity to use the talks as a means to achieve certain illegitimate political and military objectives, suffering from the illusion that whatever was not gained through the war of aggression and its use of inhuman and illegal resources would be secured through the peace talks. With such a goal in mind, the Iraqi delegation therefore spared no effort in obstructing the Secretary-General's activities and in manoeuvring to change the spirit of his proposals and the resolution.
In other words, Iraq's efforts all along the course of the Geneva talks were aimed at distorting the spirit of the resolution and the implementation plan, changing the limit and scope of relevant rules of international law, securing International approval for its expansionist designs and using the cease-fire to weaken its very foundations. 
Iraq's Insistence on its preconditions and its lack of preparedness to accept the Secretary-General's proposals and to evaluate them constructively all contributed to the failure at the Geneva talks to achieve their objective, which was to finalize the timing and procedures for the implementation of all remaining provisions of the resolution from the withdrawal of forces to internationally recognized boundaries to paragraph 8 of the resolution. Most typical of Iraq's intransigence and obstructionism is its objection to the Secretary-General's proposal for continuation of talks in New York which had already won the approval of all members of the Security Council. It is, however, necessary to point out here that the procrastinate attitudes originating in undue political expediencies, as displayed by certain members of the Security Council, lent encouragement to Iraq in its show of Intransigence all through the talks. 
That, in effect, is needed for the success of the talks that ate currently under way under the auspices of the Secretary-General is the immediate implementation of the remaining paragraphs of the resolution, which is binding under Articles 39 and 40 of the United Nations Charter. In the same vein, the text of the resolution and the Secretary-General's implementation plan should constitute the basis of talks, and the Council members' understanding of the spirit of the resolution could also contribute to its implementation.
Now that, despite Iraq's numerous violations, the cease-fire has been established, it is urgently necessary that the withdrawal of forces to internationally recognized boundaries be begun without further delay and completed within a short period, to be determined solely by technical considerations. A withdrawal of forces should have been effected immediately after the cease-fire, as stipulated in the resolution. It would constitute a significant step towards the decisive consolidation of the cease-fire.
Furthermore, in spite of the provisions of the Secretary-General's implementation plan, repeatedly reaffirmed by the Security Council# the formation of an impartial body for the identification of the aggressor has also been delayed. This body should begin its work with no further delay so as to pave the way for the achievement of a just peace.
We are fully prepared for the implementation of all the paragraphs in the resolution, within the framework of the Secretary-General's plan. While Iraq continues its obstructionist policies, we have even carried out unilaterally measures aimed at facilitating the implementation of other paragraphs of the resolution, as exemplified by the recent release of 72 Iraqi prisoners of war and 16 Egyptian prisoners, on the other hand, according to reports confirmed by the United Nations observer forces, Iraq, in violation of the cease-fire, has taken captive at least 700 Iranian military personnel and, more recently, it kidnapped two Iranian reporters in the presence of the representative of the United Nations High Commissioner for Refugees. These cases well suffice as a demonstration of the two countries' real intentions regarding the implementation of Security Council resolution 598 (1987).
We stress once again that the achievement of a comprehensive, just and honourable peace will not be possible without scrupulous observance of international law and, in particular, the legal instrument which governs the frontiers between the two countries, namely the 1975 Treaty of State Frontier and Neighbourly Relations between Iran and Iraq. Furthermore, the political will and practical goodwill of the two parties to the conflict is imperative for the achievement of peace. As before, the Islamic Republic of Iran will demonstrate its will for the establishment of lasting peace in the region. It will, however, resist with all its ability and strength any effort aimed at the emasculation of its indisputable, legitimate rights. It will never permit the Iraqi Government to achieve its aggressive designs by resorting to destructive manoeuvres in the peace talks, and as it attempted to do through its acts of aggression against the Islamic Republic of Iran and its violations of all the rules of international law during the imposed war. Iraq must have learned its lesson from the eight-year-long heroic resistance of the Iranian Muslims well enough to have second thoughts about repeating whimsical, illegitimate aspirations.
It is also necessary to make a few remarks about paragraph 8 of the resolution, whose manner of implementation is to be drawn up by the Secretary-General in consultation with the two parties and other countries in the Persian Gulf region. Because of its strategic location and the possession of almost half the proved oil reserves in this part of the world, the Persian Gulf region is a critical and significant factor in international equations. Therefore developments in the region closely affect international peace and security.
The common religious, cultural and economic grounds shared by the countries in the Persian Gulf area constitute a firm basis for their solidarity and their gathering together within a single regional system to guarantee and safeguard their common interests. Nevertheless, the arrogant global Powers, which have fixed their greedy eyes upon the riches in this region a- found a guarantee of their interests in the lack of unity and solidarity among these countries, continually sow the seeds of discord and hostility among them so as to preclude the fulfilment of their long cherished aspirations.
We have on many occasions declared our readiness to establish firm, friendly relations with the countries of the region in order to provide long-term strategic security for the area. In this context, the Secretary-General's eight-point plan of 21 March 1985 received our positive response, and on 8 May 1986 we proposed a plan for regional security based on the joint co-operation of all parties in the
Persian Gulf region for all-inclusive security.
The Islamic Republic of Iran strongly believes that failure to gather within a coherent regional system, and the void created by the absence of such a system, would entail grave consequences for the regional States in terms of their sovereignty and inalienable rights.
It is worth emphasizing in this connection that the presence of United States naval forces in the Persian Gulf and the Sea of Oman, which contravenes the purposes and principles set out in Articles 1 and 2 of the United Nations Charter, concerning respect for sovereignty, territorial integrity and political independence and the sovereign equality of States - has seriously jeopardized the peace and security process in the region. The roost vicious consequence of the presence of foreign forces in the Persian Gulf was the criminal shooting down by the United States of the Iranian airliner flying along an internationally recognized air corridor on 3 July 1988, which cost the lives of 290 innocent people, including 100 women and children. That act was a blatant violation not only of the rule about refraining from aggression but also of the territorial integrity of a United Nations Member State.
After the acceptance of Security Council resolution 598 (1987) and the measures undertaken by the Secretary-General towards the attainment of a lasting peace in the region, there remains no further excuse for the continued presence of the United States Navy. Therefore it must leave this region as soon as possible so that peace and tranquillity may be restored to the Persian Gulf nations, with no further foreign intervention.
The war waged by Iraq against the Islamic Republic of Iran, the longest conventional war in the twentieth century, has provided some significant and noteworthy experiences that can be used in the further development and codification of international rules on the conduct of war. 
In the course of this imposed war Iraq not only blatantly violated the norms and principles of the conduct of war on numerous occasions, including the use of chemical weapons and attacks against residential quarters, but also resorted to other measures totally alien to the spirit and objective of such rules of war. These fresh cases include threats to civilian airliners, attacks on commercial shipping in international waters and attacks on oil platforms. Such practices have in the past been condemned by the international community and international organizations.
Such attacks, made possible by recent developments in military technology and methods of warfare, would not have been feasible in the past, since these inhumane measures were unheard of and were never raised when past conferences were convened for the codification of laws on the conduct of war. Therefore, no codes of conduct have been provided to deal with suds war crimes as have been committed by Iraq, although those crimes have been explicitly rejected by international forums.
In view of its experiences during the imposed war, and in order to preclude any repetition of such crimes in the future, the Islamic Republic of Iran proposes that the United Nations, on behalf of the international community, enact at an appropriate time certain restrictive legal measures to curtail the future commission of such crimes and thus contribute to the codification of a new set of international rules on the conduct of war.
Undeniably, the most significant incident deserving the utmost international attention, since it poses the most serious threat to the international community, is the extensive and unsparing deployment of chemical weapons by Iraq against both the Iranians and its own people, in contravention of all humanitarian rules of international law. 
The use of those evil, dreadful weapons, which sporadically began from 13 January 1931 against our military forces, gradually grew to such extensive and indiscriminate dimensions, mostly owing to the silence of international organizations, that they were not only used against Iranian civilians, but also claimed the lives of thousands of Kurdish women and children in Iraq. The United Nations has on five different occasions dispatched to the area expert missions, which have documented the extensive use of chemical weapons by Iraq.
I should like to take this opportunity to pay a tribute to the everlasting memories of all the innocent victims of those horrific weapons, and to reiterate my proposal that 18 Mardi - the day when Iraqi chemical attacks against the city of Halabja claimed the lives of 5,000 innocent Iraqi civilians and left thousands of others critically injured - be designated the international day of the campaign against chemical weapons.
While the Security Council dealt in two different resolutions, 612 (1988) and 620 (1988), with the Iraqi use of chemical weapons, the mild nature of those resolutions in fact encouraged Iraq to continue on a massive scale its horrifying use of chemical weapons.
Iraq's audacity in the use of those weapons is such that even after the commencement of the cease-fire between the two countries Iraq used chemical weapons on a large scale against its own Kurds in the northern part of the country. Only the extreme nature of this incident led to the breaking of the long-standing silence observed by many, who now declared the extent of the tragedy of the use of chemical weapons and even demanded an investigation into the matter.
In view of the massive international outrage against those horrific crimes by Iraq, as well as the related positions of different countries and international organizations condemning such inhuman acts against the innocent Iraqi Kurds, it is not sufficient now merely to issue statements and pass resolutions reprimanding the perpetrator it is absolutely essential that international organizations take serious preventive measures immediately to halt this trend of genocide and seriously punish the perpetrator.
During the current year the international community has witnessed the old scar on the heart of the Middle East  which has created moral and material turbulence and difficulties  once again  as it has hundreds of times before  greatly disturb the very spirit of the Muslim and Arab communities by becoming further infected. The regime occupying Quds has for years been expelling Palestinian residents from the occupied territories  but when the Palestinian people intensified their struggle to free themselves from the oppression of the occupiers  the occupying regime, in an unprecedented manner  enacted the most oppressive and savage measures to curtail the Palestinians. Those measures continue to this day.
The savagery of the occupying Zionist regime in repressing the people of the occupied territories  who fight with empty hands and resist the occupiers with no weapons, and the regime's confrontations with the Islamic combatants in southern Lebanon undoubtedly demonstrate its anxiety about the growth and further expansion of such deep-rooted resistance movements.
Today the regime occupying Quds, supported by global imperialism and having continued its occupation of the Palestinian homeland and part of the other Islamic and Arab lands, resorts to new acts of savagery at whim. The repeated crimes perpetrated by the regime against southern Lebanon and the massacre of innocent civilians and Palestinian refugees once again prove the claim that the crisis in the Middle East will not be resolved unless this racist regime is eradicated and the rights of Palestinian to self-determination and the establishment of an independent government within their own territory are restored.
Dangerous global and reactionary conspiracies consistently attempt to compromise the Palestinian objectives. Ito da y the Palestinian people face another such attempt to confront and undermine their heroic uprising against the regime occupying their territories.
The Islamic Republic of Iran, on the basis of historical precedents and experience, is of the opinion that any flexibility and retreat vis-à-vis the occupying regime will simply carry within itself the seed for future acts of aggression by the regime. We therefore warn against conspiracies currently in the making, and, while supporting the heroic struggle of the Palestinian people, we ask other Islamic, progressive and non-aligned countries fully to support this epic uprising and thus discharge their responsibilities and duties relating to the sacred goals of this oppressed people.
In another part of the Islamic world, Afghanistan, which bears the heavy burden of aggression and occupation, the struggles of its peoples once again prove that struggles against foreign aggression do not fade with time. More particularly, Islamic liberationist ideology lends greater intensity to the struggle against aggression in Afghanistan.
The withdrawal of foreign forces from Afghan territories, which commenced in mid-Nay 1988, is an initial step in solving the problems in Afghanistan. The Islamic Republic of Iran, while welcoming the withdrawal of foreign forces from the Islamic territory of Afghanistan, reiterates its long-standing conviction that the right to choose its own destiny and its future government is an inalienable right of the people of that country. We further emphasize that no regime can survive there without the full support of the Afghan people and the Maslira Mujahidin. The only final solution of the problem of Afghanistan lies in non-intervention by foreign forces in the nation domestic affairs and allowing the indigenous population to manage affairs. The substitution of one foreign element by another presents no solution. 
The Islamic Republic of Iran hopes that, as socio-political conditions in Afghanistan improve, the way will be paved for the voluntary and honourable repatriation of the Afghan refugees who, driven from hearth and home, have for a number of years now been the respected guests of the Islamic Republic of Iran.
It is with the utmost chagrin that I have to point once again to an unsolved problem that constitutes a protracted crime against humanity and an insult to its common conscience. The international community still suffers from the disgrace of racism and the ensuing discrimination. Since the Second World War, the most blatant institutionalized racism has been practised by the regime in Pretoria.
This regime, in total disregard of the most basic principles of humanity and international law, continues to this day its racist policies and its Illegal occupation of Namibia, and in so doing enjoys the support of Western countries and the full co-operation of the Zionist regime.
We have always insisted that support for the righteous struggle of the oppressed people of South Africa, and those of Namibia, led by the South West Africa People's Organization (SWAPO), together with a serious effort by the international community to bring all-round pressure to bear upon the Pretoria regime and its supporters, constitutes the sole means of ridding the world of the very roots of this regime - this shameful product of human failures. In this context, we hope that the efforts of the Secretary-General, which have gained a new momentum recently, will succeed in paving the way for the independence of Namibia and the removal of this dark page of racial supremacy from the history of the contemporary world.
With regard to Western Sahara, we have readied a stage at which, by supporting the efforts of the Secretary-General to resolve the question, we may be optimistic about a peaceful future for that region, based on respect for the legitimate rights and desires of the people.
The positive developments in the international community, a number of which have been referred to, and the role of the United Nations and its Secretariat in the betterment of the international political atmosphere - which has been acknowledged by the awarding of the Nobel Peace Prize for the Organization's activities in the maintenance of peace - have placed United Nations organs in a position to discharge its most crucial and historic duty. This is the duty to prepare the way for securing lasting, not piecemeal, peace and stability by ensuring observance of the principles and roles of international law and of the United Nations Charter, and respect for the rights and wishes of nations in areas where the achievement of such peace has always been sacrificed to the unwholesome expansionist rivalries of imperialist Powers.
The Islamic Republic of Iran wishes the Secretary-General and his colleagues the utmost success in discharging their important duties in this critical domain.
 
